Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 3-5 and 7 recite the fluid control device to include a “deep hole.” The metes and bounds of what is a “deep hole” are not defined in the claims or the specification. The term “deep” is therefore vague and indefinite.
Claims 3 and 4 recite the through hole to have a groove formed on an edge “near” an opening. The metes and bounds of what is “near” are not defined in the claims or the specification. The term “near” is therefore vague and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beveridge, Jr. et al (US 4,096,754). The patent to Beveridge, Jr. et al discloses a fluid control device (20) holding a sensor (14), the fluid control device comprising: a sensor (14) inserted into a deep hole (30) of the fluid control device; and a sensor holding member (38) provided directly above the deep hole, the sensor holding member being configured to hold the sensor in a state in which the sensor is inserted into an inside of the deep hole, wherein the sensor holding member includes a base body part (38) disposed directly above the deep hole, and a through hole (40)provided on the base body part, the sensor being inserted into the through hole, the through hole communicating with the deep hole, the base body part has a length that fits in a width of the fluid control device in a short-side direction, and the through hole of the sensor holding member and the deep hole form a predetermined angle; see Figures 1 and 2 and col. 2, lines 41-46. Beveridge, Jr. et al teaches the sensor (14) can be a temperature sensor; see col. 1, lines 9 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beveridge, Jr. et al as applied to claim 1 above, and further in view of Mujumdar et al (US 8,523,432). The sensor holding member (38) of Beveridge, Jr. et al lacks being made of a resin material having flexibility. The patent to Mujumdar et al teaches the above exception in forming a housing member for a temperature sensor from a resin material for the purpose in helping decrease the thermal response time in measuring the temperature changes in fluid temperature; see col. 12, lines 26-37. Resin materials are known to have at least some flexibility. In view of the teaching of Mujumdar et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sensor holding .

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KEVIN L LEE/               Primary Examiner, Art Unit 3753